EXHIBIT 99.2 PRETIUM RESOURCES INC. MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE QUARTER ENDED SEPTEMBER 30, 2015 This Management’s Discussion and Analysis (“MD&A”) should be read in conjunction with the condensed consolidated interim financial statements of Pretium Resources Inc. (“Pretivm”, the “Company”, “we” or “us”) for the quarter ended September 30, 2015 as publicly filed on the System for Electronic Document Analysis and Retrieval (SEDAR) website. We have prepared the condensed consolidated interim financial statements in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”) applicable to the preparation of interim financial statements, including IAS 34, Interim Financial Reporting.This MD&A is prepared as of November 5, 2015 and includes certain statements that may be deemed “forward-looking statements”. We direct investors to the section “Risks and Uncertainties” and “Statement on forward-looking information” included within this MD&A.Additional information relating to us, including our Annual Information Form and Form 40-F, is available on the SEDAR website at www.sedar.com and on the SEC website at www.sec.gov. Our Business Pretivm was incorporated on October 22, 2010 under the laws of the Province of British Columbia.We are an exploration and development company that was formed for the acquisition, exploration and development of precious metal resource properties in the Americas. We have a 100% interest in the Brucejack Project and Snowfield Project, both of which are located in northwestern British Columbia. The Brucejack Project is our material mineral project.Our focus is on advancing the Brucejack Project to production as a high-grade gold underground mine, with engineering and construction underway. The mineral claims for the Snowfield Project are in good standing until 2026 and we continue to conduct baseline environmental studies for potential future development. 3rd Quarter Highlights · On July 15, 2015, we reported the second set of results from the underground infill drill program in the Valley of the Kings targeting stope areas in years 1 through 3 of the current mine plan.Drilling continued to confirm the style and grade distribution of the gold mineralization in the area being tested, including the intersection of high-grade and visible gold. 1 · On July 30, 2015, we announced that a positive Environmental Assessment Decision Statement was received from the Federal Minister of the Environment. · On August 19, 2015 we reported the third set of results from the underground infill drill program in the Brucejack Project’s Valley of the Kings underway in the 1320 drill bay and the 1310 drill bay. · On September 1, 2015, we announced that we had been issued all of the major regulatory permits required to begin development work towards commercial production at the Brucejack Project.A Mines Act Permit was issued by the British Columbia Minister of Energy and Mines approving our mine plan and reclamation program allowing for the construction of a 2,700 tonnes per day doré and flotation plant, development of an underground mine and associated facilities and other infrastructure.We were also issued an Environmental Management Act permit for the Brucejack Project by the British Columbia Ministry of Environment, which governs effluent discharge during construction and operation. · On September 15, 2015, we announced a US$540 million construction financing package (the “Financing”) with Orion Mine Finance Group and Blackstone Tactical Opportunities (“Orion and Blackstone”). The Financing provided for immediate access to US$340 million at closing and will fund a substantial portion of the costs to develop an underground mine at our Brucejack Project.The Financing was comprised of a credit facility and offtake agreement, a prepayment under a callable gold and silver stream agreement and a private placement of our common shares. We also announced that our Board of Directors approved a production decision for the Brucejack Project.On September 21, 2015, we announced that we had closed the Financing. · On September 21, 2015, we announced initial results from the grass-roots exploration drill program underway in the Flow Dome Zone east of the Brucejack Project.High-grade intersections along with long intervals of low-grade mineralization suggest a new stockwork zone or an extension of the Valley of the Kings deposit. · On September 30, 2015, we reported a fourth set of drill results from the underground infill drill program.Results continue to confirm the style and grade distribution of the gold mineralization in the area currently being tested, which includes the intersection of high grade and visible gold. · Subsequent to the end of the quarter, on October 1, 2015 we announced the appointment of Dr. Nicole Adshead-Bell to our Board of Directors. · On October 8, 2015, we announced a second set of drill results from the regional grass-roots exploration drill program underway on the property surrounding the Brucejack Project. High-grade gold intersections encountered in the Flow Dome Zone east of the Brucejack Project supported results previously reported confirming the presence of either a new stockwork zone or an extension of the Valley of the Kings deposit. 2 Operations Brucejack Project The Brucejack Project is located approximately 950 km northwest of Vancouver, British Columbia and 65 km north-northwest of Stewart, British Columbia and is comprised of 4 mining leases and 6 mineral claims totaling 3,054 hectares in area.The Brucejack Project forms part of our contiguous claims package that comprises over 111,000 hectares. Project Permitting During the third quarter, we received the remaining major regulatory permits from the federal and provincial governments required to begin development work towards commercial production at the Brucejack Project. On July 22, 2015, the British Columbia Minister of Energy and Mines issued a Mines Act Permit approving our mine plan and reclamation program allowing commercial production at the Brucejack Project.The Mines Act Permit allows for the construction of a 2,700 tonnes per day doré and flotation plant, development of an underground mine and associated facilities and infrastructure. On July 30, 2015, we received a positive Environmental Assessment Decision Statement from the Federal Minister of the Environment.The Decision Statement found that the Brucejack Project is not likely to cause significant adverse environmental effects. In reaching the Decision, the Minister considered the Project Recommendation and the Canadian Environmental Assessment Agency (CEAA) Environmental Assessment Report.The Report includes CEAA’s conclusions and recommendations on the potential environmental effects of the project, the proposed mitigation measures, the significance of any remaining adverse environmental effects and the follow-up program. On August 31, 2015, we were issued an Environmental Management Act Permit by the British Columbia Ministry of Environment for our Brucejack Project which governs effluent discharge during construction and operation. On March 27, 2015, we were issued an Environmental Assessment Certificate for the Brucejack Project by the British Columbia Minister of the Environment and Minister of Energy and Mines.The Ministers issued the certificate with conditions that have given them the confidence to conclude that the project will be constructed, operated and decommissioned in a way that ensures no significant adverse effects are likely to occur.We addressed these conditions in advance of the start of mine construction. Construction Financing On September 21, 2015, we completed a US$540 million construction financing with Orion and Blackstone. The Financing provided immediate access to US$340 million and will fund a substantial portion of the costs to develop an underground mine at the Brucejack Project.The Financing was comprised of a credit facility for US$350 million, a US$150 million prepayment under a callable gold and silver stream agreement and a private placement of our common shares for US$40 million (see “Liquidity and Capital Resources” below). 3 Project Engineering Basic and detailed engineering activities have been ongoing following the completion in June 2014 of the updated National Instrument 43-101-compliant feasibility study for the Brucejack Project (see “Updated Feasibility Study” below).All long lead items have been ordered, including the ball mill, SAG mill, and transformers. Construction power generators have been delivered to site and commissioned. Detailed project engineering continues along with an evaluation and review of the capital cost budget. An updated capital cost estimate is expected in the fourth quarter of 2015. Construction Progress Construction at the Brucejack Project commenced on September 5, 2015.Activities are currently focused on bulk earth works, including the pads for the permanent camp and mill building, in preparation for facilities construction in the spring of 2016. Additional construction activities at site have included the excavation of diversion ditches and contact water pond and the widening of the haul road to accommodate construction traffic.The permanent camp has been fabricated offsite and is expected to be assembled on site in the first half of 2016. During the quarter, transmission line right-of-way clearing commenced and the contract for the transmission line towers was issued. Underground development was ongoing throughout the third quarter, with an initial focus on underground exploration development.With the receipt of final mine development permits, the focus switched to the development of mine infrastructure.Prior to the end of the quarter, the pre-production underground development contract was awarded to Cementation Canada Inc. June 2014 Feasibility Study On June 19, 2014, we announced an updated National Instrument 43-101-compliant Feasibility Study for the Brucejack Project (see our news release dated June 19, 2014).The Feasibility Study and Technical Report Update on the Brucejack Project, Stewart BC, dated June 19, 2014 was completed by Tetra Tech and was filed on SEDAR on June 30, 2014 (the “2014 Feasibility Study”). The Valley of the Kings Proven and Probable Mineral Reserves are 6.9 million ounces of gold (13.6 million tonnes grading 15.7 grams of gold per tonne) and West Zone Proven and Probable Mineral Reserves are 600,000 ounces of gold (2.9 million tonnes grading 6.9 grams of gold per tonne). The Base Case (US$1,100/ounce gold, US$17/ounce silver and exchange rate of 0.92 C$/US$) estimated pre-tax Net Present Value (5% discount) is US$2.25 billion, with an internal rate of return of 34.7%. The 2014 Feasibility Study contemplates average annual production for the first eight years of 504,000 ounces of gold and for the 18 year life of mine 404,000 ounces of gold, an estimated capital cost, including contingencies, of US$746.9 million and an average processing rate of 2,700 tonnes/day with operating costs of C$163.05 per tonne milled. 4 Economic Evaluation A summary of financial outcomes using three metal price scenarios is presented below: Table 1: Summary of Brucejack High-Grade Economic Results by Metal Price Low Case Base Case High Case Gold Price (US$/ounce) Silver Price (US$/ounce) Net Cash Flow (US$) $2.02 billion (pre-tax) $1.34 billion (post-tax) $4.16 billion (pre-tax) $2.72 billion (post-tax) $6.35 billion (pre-tax) $4.13 billion (post-tax) Net Present Value(1) (5.0% discount) (US$) $985 million (pre-tax) $620 million (post-tax) $2.25 billion (pre-tax) $1.45 billion (post-tax) $3.54 billion (pre-tax) $2.28 billion (post-tax) Internal Rate of Return 20.3% (pre-tax) 16.5% (post-tax) 34.7% (pre-tax) 28.5% (post-tax) 47%(pre-tax) 38.7% (post-tax) Payback(from start of production period) 4.4 years (pre-tax) 4.5 years (post-tax) 2.7 years (pre-tax) 2.8 years (post-tax) 2.0 years (pre-tax) 2.1 years (post-tax) Exchange Rate (US$:C$) (1) NPV is discounted to July 2014. Project Mineral Reserves The Mineral Reserves resulting from the 2014 Feasibility Study for the Brucejack Project are based on the 2013 Mineral Resource estimates for the Valley of the Kings and the West Zone (see “Resource Estimate” below).The Mineral Reserve estimates by zone and Reserve category are summarized below. Table 2: Valley of the Kings Mineral Reserve Estimate(2)(3)– June 2014 Category Tonnes (millions) Gold (g/t) Silver (g/t) Contained Gold (million oz) Silver (million oz) Proven 12 Probable 10 Total P&P 11 (2) Rounding of some figures may lead to minor discrepancies in totals (3) Based on C$180/t cutoff grade, US$1,100/oz Au price, US$17/oz Ag price, C$/US$ exchange rate 0.92 Table 3: West Zone Mineral Reserve Estimate(4)– June 2014 Category Tonnes (millions) Gold (g/t) Silver (g/t) Contained Gold (million oz) Silver (million oz) Proven Probable Total P&P (4) See notes (2) and (3) to Table 2 above 5 Mining and Processing The Brucejack Project is planned as a high-grade underground mining operation using a long-hole stoping mining method and cemented paste backfill.The Valley of the Kings, the higher-grade, primary targeted deposit, will be developed first; the lower-grade West Zone will be developed in the second half of the Project’s 18-year mine life.The mine is planned to operate with a processing rate of 2,700 tonnes per day and mine a total of 16.5 million tonnes of ore for the 18 years at an average mill feed grade of 14.1 grams gold per tonne. Mineral processing will involve conventional sulphide flotation and gravity concentration, producing gold-silver doré and gold-silver flotation concentrate.Metallurgical recoveries for the Valley of the Kings are projected to be 96.9% for gold and 84.7% for silver, and for the West Zone 95.1% for gold and 91.0% for silver.A total of 7.27 million ounces of gold and 27.63 million ounces of silver is estimated to be produced over the life of the Brucejack Project, including the gold and silver recovered into the flotation concentrate.The Brucejack Project’s projected production and processing is summarized in Table 4 below. Table 4: Brucejack Project Total Mine Projected Production and Processing Summary(5) Year Tonnage (t) Gold grade (g/t) Silver grade (g/t) Gold Production (‘000 ounces) Silver Production (‘000 ounces) 1 2 3 4 5 6 7 8 9 10 Years 11-18 Life of Mine (Years 1-18) (5) Rounding of some figures may lead to minor discrepancies in totals. (6) Tonnage includes pre-production ore. Capital and Operating Costs The capital cost for the Brucejack Project is estimated at US$746.9 million, including a contingency of US$69 million.Capital costs are summarized in Table 5 below. Table 5: Capital Costs Summary (US$ million) Mine underground Mine site(7) Offsite Infrastructure Total Direct Costs Indirect Costs Owner’s Costs Contingency Total Capital Cost (7) Includes mine site, mine site process, mine site utilities, mine site facilities, tailings facilities, mine site temporary facilities and surface mobile equipment. 6 Average operating cost is estimated at C$163.05 per tonne milled.Operating costs are summarized in Table 6 below. Table 6: Operating Costs Summary (C$/tonne) Mining Processing General & Administrative Surface Services and Others Total Operating Cost (8) LOM ore milled; if excluding the ore mined during preproduction, the estimated cost is C$91.78/t. All-In sustaining cash costs, which includeby-product cash costs, sustaining capital, exploration expense, and reclamation cost accretion are summarized in Table 7 below. Table 7: All-In Sustaining Cash Costs Life of Mine (US$ million) Total Cash Costs(9) Reclamation Cost Accretion Sustaining Capital Expenditure All-in Sustaining Cash Costs Gold Sales (ounces) All-in Sustaining Cash Costs per Ounce US$448/ounce (9) Net of silver credits at Base Case silver price of $US17/ounce. Mineral Resource Estimate The 2014 Feasibility Study for the Brucejack Project is based on an updated high-grade Mineral Resource estimate which we announced on December 19, 2013 (see our news release dated December 19, 2013).The resource estimate, which incorporated all drilling completed to December 2013 at the Valley of the Kings, was completed by Snowden Mining Industry Consultants.The Brucejack Project Mineral Resources Update Technical Report dated December 19, 2013 wasfiled on SEDAR on February 2, 2014. High-grade gold resources in the Valley of the Kings (5.0 g/t gold-equivalent cut-off) total: · 1.2 million ounces of gold in the Measured Mineral Resource category (2.0 million tonnes grading 19.3 grams of gold per tonne); 7 · 7.5 million ounces of gold in the Indicated Mineral Resource category (13.4 million tonnes grading 17.4 grams of gold per tonne); and · 4.9 million ounces of gold in the Inferred Mineral Resource category (5.9 million tonnes grading 25.6 grams of gold per tonne). 2015 Underground Infill Drill Program A 40,000-meter infill drill program continued in the third quarter in the Valley of the Kings.The program currently comprises 32 drill fans from three underground drill stations and has been planned to target stope areas in years 1 through 3 of the current mine plan (1320-meter level to 1200-meter level). The primary purpose of the drilling is grade control, with the additional benefit of infill drilling inferred and non-stope indicated resources in the same area. Results from the program continue to confirm the style and grade distribution of the gold mineralization in the area being tested, which includes the intersection of high grade and visible gold. The program is anticipated to be completed in the first quarter of next year. 2015 Regional Exploration Program A grass-roots exploration program targeting geophysical anomalies surrounding the Brucejack Project is also underway, comprising additional airborne geophysical surveying and a surface drill program of 10,000 to 15,000 meters targeting porphyry/epithermal-style mineralization.The Flow Dome Zone and Kitchenview Zone northeast of the Brucejack Project were identified through extensive regional exploration as potential porphyry/epithermal-style mineralized zones similar to the Valley of the Kings. Initial results from the Flow Dome Zone east of the Brucejack Project reported high-grade gold intersections along with long intervals of low-grade gold mineralization, which suggests a new stockwork zone or an extension of the Valley of the Kings deposit.High grade intersections along a broader corridor of mineralization were encountered in holes SU-666 and SU-668 up to 1,000 meters east of the Valley of the Kings. Additional drilling will be required to adequately define the zone. In the Kitchen View Zone, hole SU-659 collared approximately 3.5 kilometers northeast of the Valley of the Kings, intersected a narrow zone with low grade gold, silver and anomalous copper hosted in a sheared massive sulphide unit. A ground geophysical survey of the sulphide unit is planned for next year. In the Hanging Glacier Zone, approximately 3 kilometers northwest of the Valley of the Kings, holes SU-665 and SU-667 intersected narrow zones with anomalous gold and copper values. Hole SU-669 intersected a single high grade value over 1.2 meters as well as low to medium grade gold values over intervals up to 20 meters thick. Drilling in the Lookout Zone was focused on testing surface geochemical anomalies located 500 to 700 meters west of the Brucejack Fault. Holes SU-662, SU-663, and SU-664 intersected broad zones, up to 49 meters long, with low-grade gold values. The Hanging Glacier and Lookout Zones are not currently considered priority targets for follow-up testing. 8 Snowfield Project The Snowfield Project borders the Brucejack Project to the north and is comprised of one mineral claim with an area of 1,267.43 hectares.Since we acquired the Snowfield Project in October 2010, we have continued to carry out environmental studies in conjunction with the Brucejack Project.Our previous efforts focused on completing an updated mineral resource estimate for the project, examining alternatives for advancing the project and negotiating cooperation agreements with Seabridge Gold Inc. (“Seabridge”). Joint Snowfield/ KSM Engineering Studies We have entered into a confidentiality and cooperation agreement with Seabridge that, amongst other things, provided for the completion of an engineering study examining the economics of combining our Snowfield Project and Seabridge’s KSM Project as a single operation.The internal engineering study was finalized during the first quarter of 2012 and indicated that developing the KSM and Snowfield deposits together could produce better economics than developing KSM as a stand-alone project, although no property acquisition costs or allocation of initial KSM capital were considered. We have also entered into a mutual access agreement with Seabridge that (a) gives Seabridge access to our Snowfield Project and us access to Seabridge’s KSM Project for the stripping of overburden and (b) provides us with road access to the Brucejack and Snowfield Projects over Seabridge’s KSM Project lands. Snowfield represents a longer term gold opportunity for our shareholders. Additional Claims Our contiguous claims, including the claims comprising the Brucejack and Snowfield Projects, total over 111,000 hectares, providing further exploration potential to supplement the value we are creating at Brucejack.A claim boundary map is available on our website. Results of Operations Our operations and business are not driven by seasonal trends, but rather the achievement of project milestones such as the achievement of various technical, environmental, socio-economic and legal objectives, including obtaining the necessary permits, completion of final feasibility studies, preparation of engineering designs, as well as receipt of financings to fund these objectives. Selected Financial Information Basis of Presentation The following financial data has been extracted from the Company’s unaudited interim financial statements, which have been prepared in accordance with International Financial Reporting Standards (“IFRS”), as issued by the International Accounting Standards Board (“IASB”) applicable to the preparation of interim financial statements and interpretations of the International Financial Reporting Interpretation Committee (“IFRIC”) and are expressed in thousands of Canadian dollars unless otherwise stated.Our significant accounting policies are outlined in the notes to our audited consolidated financial statements for the year ended December 31, 2014 and, as applicable to Brucejack Project development activities, in the notes to our interim consolidated financial statements for the period ended September 30, 2015. 9 Quarterly information Selected consolidated financial information for this quarter and the preceding seven quarters is as follows: (in $000’s) 2015 Q3 2015 Q2 2015 Q1 2014 Q4 2014 Q3 2014 Q2 2014 Q1 2013 Q4 Revenue $
